Matter of Burel v New York State Off. of Mental Health (2018 NY Slip Op 01809)





Matter of Burel v New York State Off. of Mental Health


2018 NY Slip Op 01809


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


376 CA 17-01442

[*1]IN THE MATTER OF MICHAEL BUREL AND NEW YORK STATE CORRECTIONAL OFFICERS AND POLICE BENEVOLENT ASSOCIATION, INC., PETITIONERS-APPELLANTS,
vNEW YORK STATE OFFICE OF MENTAL HEALTH, ANN MARIE T. SULLIVAN, M.D., COMMISSIONER, NEW YORK STATE OFFICE OF MENTAL HEALTH, J. LYNN HEATH, DIRECTOR, CENTER FOR HUMAN RESOURCES MANAGEMENT OF NEW YORK STATE OFFICE OF MENTAL HEALTH, AND PHILIP GRIFFIN, ACTING INTERIM EXECUTIVE DIRECTOR, ROCHESTER PSYCHIATRIC CENTER, RESPONDENTS-RESPONDENTS. 


LIPPES, MATHIAS, WEXLER & FRIEDMAN LLP, ALBANY (GREGORY T. MYERS OF COUNSEL), FOR PETITIONERS-APPELLANTS.
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (William K. Taylor, J.), entered March 23, 2017 in a proceeding pursuant to CPLR article 78. The judgment, inter alia, dismissed the petition. 	 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court